MINISTERE DE L'INDUSTRIE,
DE L'ENERGIE ET DES PETITES
ET MOYENNES ENTREPRISES

Décret n° 2006-3060 du 20 novembre 2006, portant
ratification de l’avenant n° 1 à la convention et ses
annexes régissant le permis de recherche
d'hydrocarbures dit permis "Kerkouane".

Le Président de la République,

Sur proposition du ministre de l’industrie, de l’énergie
et des petites et moyennes entreprises,

Vu le code des hydrocarbures promulgué par la loi n°
99-93 du 17 août 1999, tel que modifié et complété par la
loi n° 2002-23 du 14 février 2002 et la loi n° 2004-61 du 27
juillet 2004,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif des
hydrocarbures,

Vu le décret n° 2001-1842 du 1° août 2001, portant
approbation de la convention particulière type, relative aux
travaux de recherche et d’exploitation des gisements
d'hydrocarbures,

Vu le décret n° 2002-1877 du 12 août 2002, portant
approbation de la convention et ses annexes signées à Tunis
le 9 mai 2002, entre l'Etat tunisien d’une part et l’entreprise
tunisienne d’activités pétrolières en tant que titulaire et la
société anshutz overseas Tunisia corporation en tant
qu’entrepreneur d’autre part,

Vu la demande déposée le 29 septembre 2005 à la
direction générale de l'énergie, relative à la notification
d’acquisition de la société "anshutz overseas Tunisia
corporation" par la société "grove energy Ltd" laquelle a
sollicité une extension de trois ans de la période de validité
du permis de recherche "Kerkouane",

Vu l'avis favorable émis par le comité consultatif des
hydrocarbures lors de sa réunion du 8 décembre 2005,

Décrète :

Article premier: Est approuvé, l’avenant n° 1 à la
convention et ses annexes relative au permis de recherche
d'hydrocarbures dit permis "Kerkouane", signé le 26 juillet
2006 entre l'Etat Tunisien d’une part, les sociétés "anschutz
overseas Tunisia corporation", "grove energy Limited" et
l’entreprise tunisienne d’activités pétrolières d’autre part et
relatif à la modification de certaines dispositions de ladite
convention.

Art. 2. - Le ministre de l’industrie, de l’énergie et des
petites et moyennes entreprises est chargé de l’exécution du
présent décret qui sera publié au Journal Officiel de la
République Tunisienne.

Tunis, le 20 novembre 2006.

Zine El Abidine Ben Ali

MAINTIEN EN ACTIVITE
Par décret n° 2006-3061 du 20 novembre 2006.

Monsieur Khaled Hammou est maintenu en activité
dans le secteur public pour une année à compter du 1°
février 2007.

CONGE POUR CREATION D'ENTREPRISE
Par décret n° 2006-3062 du 20 novembre 2006.

Le congé pour la création d’entreprise accordé à
Monsieur Achraf Gargouri, administrateur au ministère de
l’industrie, de l'énergie et des petites et moyennes
entreprises, est renouvelé pour une deuxième année.

Par décret n° 2006-3063 du 20 novembre 2006.

Il est accordé à Monsieur Mohamed Adnan Bezzaouia,
fonctionnaire à la société tunisienne de l'électricité et du
gaz, un congé pour la création d'une entreprise pour une
période d’une année.

Par décret n° 2006-3064 du 20 novembre 2006.

Il est accordé à Monsieur Sami Ben Zid, fonctionnaire à
la société tunisienne de l’électricité et du gaz, un congé
pour la création d'une entreprise pour une période d’une
année.

Arrêté du ministre de l’industrie, de l'énergie et
des petites et moyennes entreprises du 16
novembre 2006, portant extension de la durée de
validité du troisième renouvellement du permis de
recherche d'hydrocarbures dit permis

“Grombalia".

Le ministre de l’industrie, de l'énergie et des petites et
moyennes entreprises,

Vu la loi n° 91-60 du 22 juillet 1991, portant
approbation de la convention et ses annexes signées à Tunis
le 28 février 1991 entre l'Etat Tunisien d’une part,
l’Entreprise Tunisienne d’Activités Pétrolières et la société
"Marathon Petroleum Grombalia Ltd" d’autre part,

Vu le code des hydrocarbures promulgué par la loi n°
99-93 du 17 août 1999, tel que modifié et complété par la
loi n° 2002-23 du 14 février 2002 et la loi n° 2004-61 du 27
juillet 2004,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif des
hydrocarbures,

Vu l'arrêté du ministre de l’économie nationale du 27
mai 1991, portant institution d’un permis de recherche de
substances minérales du second groupe dit permis
"Grombalia" au profit de l’entreprise tunisienne d’activités
pétrolières et la société "Marathon Petroleum Grombalia
Ltd",

Vu l'arrêté du ministre de l'économie nationale du 26
septembre 1991, portant extension de la superficie du
permis "Grombalia",

Vu l'arrêté du ministre de l’industrie du 19 octobre
1995, portant extension d’une année de la durée de validité
de la période initiale du permis "Grombalia",

Vu l’arrêté du ministre de l’industrie du 9 mars 1996,
portant autorisation de cession partielle des intérêts de la
société "Marathon Petroleum Grombalia Ltd" dans le
permis "Grombalia" au profit de la société "Oil Resources
& Investment",

Page 4094

Journal Officiel de la République Tunisienne

24 novembre 2006 N° 94
